Seabury, J.
(dissenting). When the trial justice said: “ I will direct a verdict for the plaintiffs,” I think it was too late to withdraw the motion that had been made. It was doubtless discretionary with the court to permit the withdrawal of the motion, but his failure to permit such withdrawal was not, in my .judgment, an error that calls for reversal. Solomon v. Levine, 54 Misc. Rep. 270.
I think the judgment appealed from should be affirmed.
Judgment and order reversed and new trial granted, with costs to appellant to abide event.